Denied in part; Dismissed in part; Opinion Filed April 16, 2013.




                                        S  In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas

                                     No. 05-13-00436-CV

                         IN RE BABU S. KALLUVILAYIL, Relator

                     On Appeal from the Criminal District Court No. 1
                                  Dallas County, Texas
                          Trial Court Cause No. F91-00956-TH

                               MEMORANDUM OPINION
                          Before Justices FitzGerald, Lang, and Myers
                                    Opinion by Justice Lang
       Relator filed this petition for writ of mandamus complaining that the district clerk

mishandled certain motions he filed and that the trial court has failed to rule on those motions.

The facts and issues are well-known to the parties, so we need not recite them herein. This Court

does not have mandamus jurisdiction over the Dallas County District Clerk. See TEX. GOV’T

CODE ANN. § 22.221 (West 2004). Accordingly, we DISMISS the petition to the extent it seeks

relief against the clerk. We otherwise DENY relator’s petition for failure to show entitlement to

the relief requested. See TEX. R. APP. P. 52.8(a); Simon v. Levario, 306 S.W.3d 318, 320-21

(Tex. Crim. App. 2009) (orig. proceeding).




130436F.P05                                       /Douglas S. Lang/
                                                  DOUGLAS S. LANG
                                                  JUSTICE